977 F.2d 1435
1992-2 Trade Cases  P 70,058, 25 U.S.P.Q.2d 1319
BELLSOUTH ADVERTISING & PUBLISHING CORPORATION,Plaintiff-Counterclaim Defendant-Appellee,v.DONNELLEY INFORMATION PUBLISHING, INC. and the Reuben H.Donnelley Corp., Defendants-CounterclaimPlaintiffs-Appellants,Bellsouth Corporation, et al., Counterclaim Defendants.
No. 89-5131.
United States Court of Appeals,Eleventh Circuit.
Nov. 4, 1992.

Douglas C. Broeker, Michael J. Cappucio, Fowler, White, Burnett, Hurley, Banick & Strickroot, Miami, Fla., David L. Foster, Theodore Case Whitehouse, Francis J. Menton, Jr., Willkie, Farr & Gallager, Baila H. Celedonia, Roger L. Zissu, Cowan, Liebowitz & Latman, P.C., New York City, for appellants.
Robert E. Richards, Anthony B. Askew, Jones, Askew & Lunsford, Atlanta, Ga., for Bellsouth Advertising.
John K. Roedel, Jr., Senniger, Powers, Leavitt & Roedel, St. Louis, Mo., for amicus ANADP.
Robert E. Marsh, Blackwell, Sanders, Matheny, Weary & Lombardi, Kansas City, Mo., for amicus US West.
Robert Alan Garrett, Arnold & Porter, Washington, D.C., for amicus Bell Atlantic.
Appeal from the United States District Court for the Southern District of Florida;  Thomas E. Scott, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion June 18, 1991, 11th Cir., 1991, 933 F.2d 952)
Before TJOFLAT, Chief Judge, FAY, HATCHETT, EDMONDSON, BIRCH, BLACK and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Judges Phyllis A. Kravitch, R. Lanier Anderson, III, Emmett R. Cox and Joel F. Dubina have recused themselves and will not participate